Citation Nr: 1628035	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-33 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than November 10, 2003 for the grant of service connection for posttraumatic stress disorder (PTSD) and major depressive disorder (herein referred to as service-connected psychiatric disorder).  

2.  Entitlement to a rating in excess of 50 percent for service-connected psychiatric disorder.  

3.  Entitlement to service connection for a stomach or digestive disability, originally claimed as a digestion problem. 

4.  Entitlement to service connection for painful joints of the bilateral knees, feet, and hands.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from February 1967 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran originally claimed service connection for a digestive condition.  The RO then adjudicated entitlement to service connection for a stomach disability.  The Veteran's VA treatment records reveal a history of gastroesophageal reflux disease (GERD).  Thus, the Board has recharacterized the claim as reflected on the cover page. 

The service connection claims, as well as the higher rating claim, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2006 Board decision granted service connection for a psychiatric disorder, including PTSD. 

2.  A January 2007 rating decision implemented the Board's grant of service connection and assigned a 50 percent rating, effective November 10, 2003.  The Veteran was notified of this rating decision in January 2007.  He did not specifically disagree with the assigned effective date.   

3.  The Veteran filed a freestanding claim for an earlier effective date more than one year after the Veteran was notified of the January 2007 rating decision.  


CONCLUSION OF LAW

The Veteran's freestanding claim for an earlier effective date for the grant of service connection for his psychiatric disability is legally insufficient and the appeal is dismissed.  38 U.S.C.A. § 5110(a) (West 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an earlier effective date for the grant of service connection for his psychiatric disorder.  Specifically, he is requesting an effective date of March 1968.   

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015). 

RO decisions become final one year from the date of the letter accompanying the decision if they are not appealed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2015).  The only means to overcome the finality of a decision in an attempt to gain an earlier effective date is either by way of a request for revision of the decision based on clear and unmistakable error, or by a claim to reopen based upon new and material evidence.  38 U.S.C.A. §§ 5108, 5109A(a), 5110(a) (West 2014); 38 C.F.R. § 3.156(b) (2015).  After a decision establishing an effective date becomes final, there is no such procedure as a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

A decision assigning an effective date for a disability becomes final when the decision is not appealed, and an appellant can only attempt to overcome finality of the decision by a request for revision based on clear and unmistakable error, or by a claim to reopen based upon new and material evidence.  However, because the proper effective date for an award based on a claim to reopen could be no earlier than the date on which that claim was received, only a request for revision based on clear and unmistakable error could result in the assignment of an earlier effective date.  Rudd, 20 Vet. App. at 299.

In the case at hand, the Board granted service connection for a psychiatric disorder in December 2006.  The Board decision stated that the Veteran submitted a March 1968 claim for nervousness but the claim was not addressed by the AOJ other than in a deferred rating decision.  The Board further stated that the service connection claim for nervousness was addressed in the Board's decision.  In its discussion, the Board explained that even though his psychiatric disorder was not present during service or within the first year after separation from service, the Veteran's current psychiatric disorder was nonetheless related to service.  

The RO then implemented the service connection grant in January 2007 and assigned a 50 percent rating, effective November 10, 2003.  He was notified of the rating decision the same month.  A notice of disagreement as to the assigned effective date was not received within one year of the rating decision.  

In this regard, the Veteran submitted a claim for total disability rating based on individual unemployability (TDIU) within one year of the January 2007 rating decision.  In response to this claim, VA examination reports were associated with the claims file.  The RO granted entitlement to TDIU effective November 10, 2003 and continued the 50 percent rating for service-connected psychiatric disorder in a May 2007 rating decision.  However, the development conducted in regards to the TDIU claim did not impact the finality of the January 2007 rating decision in regards to the assigned effective date.  

Also within one year of the January 2007 rating decision, the Veteran submitted a February 2007 statement that discussed the pending service connection claims from March 1968 which were referred to the AOJ by the December 2006 Board decision.  Even though the February 2007 statement discussed the March 1968 service connection claims for digestive disability and joint pain, it did not specifically address the psychiatric disability, nor did it specifically disagree with the assigned effective date of the service connection grant for his psychiatric disorder.  As such, this statement cannot be reasonably construed as a notice of disagreement as to the January 2007 rating decision.  38 C.F.R. § 20.201 (2007). 

It was not until more than one year after the January 2007 rating decision that the Veteran expressed disagreement with the assigned effective date.  He has since submitted several lay statements contending that he is entitled to an effective date of March 1968.  However, at no point has he asserted that there has been clear and unmistakable error in a final rating decision.  

Here, the Veteran is attempting to advance a freestanding claim for an earlier effective date.  The Court of Appeals for Veterans Claims has made it clear that there can be no "freestanding" claim for an earlier effective date, because to allow such a claim would be contrary to the principles of finality set forth in 38 U.S.C.A. §§ 7104, 7105 (West 2014).  See Rudd, supra.  In other words, the finality of the effective date precludes any attempt to now claim an earlier effective date on grounds other than clear and unmistakable error, which has not been claimed in the instant case.  The Veteran has attempted to raise an impermissible "freestanding" claim for an earlier effective date.  Consequently, there is no valid claim for the Board to consider on appeal, and the appeal must be dismissed.  


ORDER

Entitlement to an effective date earlier than November 10, 2003 for the grant of service connection for PTSD is dismissed as a matter of law.  



REMAND

In regards to the service connection claims and higher rating claim for psychiatric disorder, the Board finds that pertinent treatment records are outstanding.  Initially, the Veteran has stated that he is in receipt of ongoing VA treatment.  See January 2007 and April 2007 statements.  Complete records of VA treatment dated since April 2005 have not been associated with the claims file.  Records of his VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  Therefore, the AOJ should obtain all records of VA treatment dated since April 2005.  

Additionally, the Veteran also stated that he is in receipt of Social Security Administration disability benefits.  See January 2007 statement.  Such records should be obtained upon remand.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).     

Moreover, the Veteran submitted a July 2008 letter from Dr. T., his private mental health provider.  However, complete treatment records from Dr. T. have not been associated with the claims file.  Upon remand, the AOJ should take appropriate measures to obtain these outstanding records.  

An August 1976 letter from Dr. N. revealed that the Veteran was treated for gastrointestinal symptoms in 1976.  Upon remand, the AOJ should attempt to obtain these treatment records from Dr. N. regarding the Veteran's gastrointestinal symptoms.  The AOJ should associate with the claims file any response indicating that the records are no longer available.  

The Veteran should also be afforded a VA examination to determine the current severity of his psychiatric disorder as his last VA psychiatric examination was conducted in April 2007.  

VA examinations are also required for the Veteran's service connection claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, a September 2003 VA treatment record indicated a history of GERD.  The Veteran's service treatment records reveal stomach pain and what appears to be a notation of a possible ulcer.  A July 1967 record indicates a "nervous stomach."  In light of this, the Board finds that a VA examination is required to determine the onset and etiology of any digestive or stomach disability found to be present.  Moreover, given the notation of a "nervous stomach," the examiner should state whether any digestive or stomach disability found to be present is related to his service-connected psychiatric disorder.      

Additionally, the Board finds that a VA examination is warranted for his service connection claim for joint pain of the feet, knees, and hands.  The service treatment records reveal complaints of pain of the bilateral lower extremities.  Although it appears that these complaints were made in association with his service-connected spondylolisthesis with bilateral sciatica, the Veteran should be afforded a VA examination to determine the nature, onset, and etiology of any painful joint disability of the bilateral knees, feet, and hands.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding records of VA treatment dated since April 2005.  

2.  Invite the Veteran to identify or submit any pertinent private treatment records that are not currently associated with the claims file, to specifically include records from Dr. T. identified in the July 2008 letter (mental health provider) and Dr. N. identified in the August 1976 letter (gastrointestinal symptoms).  If the records sought are not available, the claims file should be annotated to reflect such.  

3.  The Veteran's Social Security Administration records should be sought.  If the records sought are not available, the claims file should be annotated to reflect such.  

4.  Schedule the Veteran for a VA examination to determine the nature, extent, and severity of his psychiatric disability.  Any tests or studies deemed appropriate should be conducted.  The examiner shall fully describe the impact of the disability on his occupational and social functioning.

5.  Schedule the Veteran for a VA examination to determine the nature, onset, and etiology of any stomach or digestive disability found to be present.  The claims file should be reviewed and any tests or studies deemed necessary should be conducted.  

As discussed in the remand narrative above, the Veteran's service records reveal complaints of stomach pain, to include a "nervous stomach."  A September 2003 VA treatment record indicated a history of GERD.  

Following review of the claims file and examination of the Veteran, the examiner should respond to the following questions: 

(a) Identify any stomach or digestive disability found to be present.  

(b) For each identified disability, opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in or is otherwise related to service, to include the in-service complaints of stomach pain and a "nervous stomach."  
(c) For each identified disability, opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability is (1) caused by or (2) aggravated (permanently worsened beyond the normal course of the disease) by his service-connected psychiatric disorder. 

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

6.  Schedule the Veteran for a VA examination to determine the nature, onset, and etiology of any disability causing joint pain of the hands, feet, and knees.  The claims file should be reviewed and any tests or studies deemed necessary should be conducted.  

Following review of the claims file and examination of the Veteran, the examiner should respond to the following questions: 

(a) Identify any disability of the hands, feet, and knees that have caused joint pain. 

(b) For each identified disability, opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in or is otherwise related to service, to include complaints of pain of the bilateral lower extremities therein.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.


7.  Then readjudicate the claims.  If any of the benefits sought on appeal are denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


